MEMORANDUM **
George Franklin Pelly appeals from the 13-month term of imprisonment imposed upon revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Pelly contends that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 *647L.Ed.2d 621 (2005), requires that sentencing classifications under 18 U.S.C. § 3559(a) be determined using the maximum term allowed by the United States Sentencing Guidelines, rather than the maximum term provided under the law describing the offense. We reject Pelly’s contention. 18 U.S.C. § 3559(b) clearly states that “the maximum term of imprisonment is the term authorized by the law describing the offense.” See also United States v. Murillo, 422 F.3d 1152, 1154 (9th Cir.2005) (rejecting an analogous contention under state sentencing laws), cert. denied, — U.S. -, 126 S.Ct. 1928, 164 L.Ed.2d 677 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.